Exhibit 10.4

FIRST AMENDMENT TO LOAN AGREEMENT

This FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”) dated November 6,
2017, between the ILLINOIS FINANCE AUTHORITY (the “Authority”), a body politic
and corporate duly created and validly existing under and by virtue of the
Illinois Finance Authority Act, 20 ILCS 3501/801-1 et seq., as supplemented and
amended (the “Act”), and NAVISTAR INTERNATIONAL CORPORATION, a Delaware
corporation (the “Company”), amends the Loan Agreement dated as of October 1,
2010 (the “Loan Agreement”), between the Authority and the Company.

PRELIMINARY STATEMENT:

Pursuant to the Act, the Authority obtained funds to loan to the Company
pursuant to the Loan Agreement through the issuance and sale of its Illinois
Finance Authority Recovery Zone Facility Revenue Bonds (Navistar International
Corporation Project) Series 2010 (the “Bonds”), in the aggregate principal
amount of $135,000,000, under the Indenture of Trust dated as of October 1,
2010, as supplemented and amended by the First Supplemental Indenture of Trust
dated August 1, 2016 (as supplemented and amended, the “Indenture”), between the
Authority and Citibank, N.A., as trustee (the “Trustee”).

The Company wishes to amend certain provisions of the Loan Agreement with the
consent of the owners of not less than a majority in aggregate principal amount
of the Bonds outstanding and has requested the Authority to enter into this
Amendment, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1. DEFINITIONS.

Capitalized terms used in this Amendment, unless otherwise defined herein, shall
have the same meanings as set forth in the Indenture.

 

2. AMENDMENTS TO LOAN AGREEMENT.

The Loan Agreement shall be amended as follows:

2.01.    Section 2.06 of the Loan Agreement shall be amended to include the
following paragraph at the end of such Section:

Notwithstanding anything in the Loan Agreement to the contrary, the Company
shall not, and shall not permit any of the other Pledgors to, subordinate in
right of priority any Lien securing Indebtedness (other than the Bonds) or other
obligations of the Company or any Pledgor (any such subordinated Lien, a
“Subordinated Lien”) in any collateral that also secures the Bonds to the Lien
securing the Credit Facilities in such collateral, unless such Subordinated Lien
is also subordinate in right of priority to the Lien securing the Bonds in such
collateral.



--------------------------------------------------------------------------------

2.02.    Section 4.07(c) of the Loan Agreement shall be amended and restated in
its entirety to read as follows:

(c)    pursuant to this clause (c) not to exceed the sum of (i)
$1,700.0 million, (ii) the outstanding aggregate principal amount of the Bonds
and the Cook County Bonds and (iii) the aggregate principal amount of
Indebtedness of the Company and any of its Restricted Subsidiaries that is
secured by a Lien, if immediately after giving effect to the incurrence of such
Indebtedness and receipt and application of the net proceeds thereof, the ratio
of pro forma total secured Indebtedness of the Company or any Restricted
Subsidiary to the Company’s “Adjusted EBITDA” (calculated on a consolidated
basis and in a manner consistent with the Company’s Adjusted EBITDA as set forth
in the Company’s most recent 10-K or 10-Q report) (the “Secured Indebtedness
Leverage Ratio”), for the four full fiscal quarters for which quarterly or
annual financial statements are available next preceding the incurrence of such
Indebtedness would not be greater than 4.0 to 1.0 provided that any such
Indebtedness may not be incurred pursuant to this clause (iii) prior to 12
months after the date of execution of the Amendment;

2.03.    Section 4.07(n) of the Loan Agreement shall be amended and restated in
its entirety to read as follows:

(n) the incurrence by the Company or any Restricted Subsidiary of Indebtedness
to finance the payment, settlement, acceleration or extinguishment of all or any
portion of the Company’s or any Restricted Subsidiary’s post-retirement benefits
and related obligations (including, but not limited to, any obligation of the
Company or any Restricted Subsidiary under that certain Amended and Restated
Settlement Agreement and all exhibits thereto, dated March 30, 1993 and amended
and restated as of June 30, 1993, in the class action of Shy et al. v. Navistar,
Civil Action No. C-3-92-333 (S.D. Ohio));

2.04    Section 4.07(r) of the Loan Agreement shall be amended and restated in
its entirety to read as follows:

(r)    the incurrence by the Company or any Restricted Subsidiary of
Indebtedness (including Capital Lease Obligations) to finance the purchase,
lease or improvement of property (real or personal) or equipment (whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets) in an aggregate principal amount outstanding at any time not to
exceed the greater of (a) $125.0 million or (b) 2.0% of Consolidated Net
Tangible Assets at the time of any incurrence thereof;

 

-2-



--------------------------------------------------------------------------------

2.05.    Section 4.07(x) of the Loan Agreement shall be amended and restated in
its entirety to read as follows:

(x)    Indebtedness that is subordinated in right of payment to the Senior
Notes, the Bonds, the Cook County Bonds or the related Subsidiary Guarantees, as
the case may be, not to exceed $300.0 million at any time outstanding;

2.06.    Section 4.07(aa) of the Loan Agreement shall be amended and restated in
its entirety to read as follows:

(aa)    Indebtedness of the Company or any of its Restricted Subsidiaries not
otherwise permitted to be incurred pursuant to clauses (a) through (z) of this
Section 4.07, which, together with any other outstanding Indebtedness incurred
pursuant to this clause (aa), has an aggregate principal amount not in excess of
$225.0 million at any time outstanding;

2.07.    Section 4.07 of the Loan Agreement shall be amended by adding the
following three paragraphs as the last three paragraphs of such Section:

In the event that the Company or a Restricted Subsidiary enters into or
increases commitments under a revolving credit facility or enters into any
commitment to incur or issue Indebtedness, the incurrence or issuance thereof
for all purposes under this Loan Agreement, including without limitation for
purposes of calculating the Consolidated Cash Flow Ratio or the Secured
Indebtedness Leverage Ratio, as applicable, or availability of clauses (a)
through (aa) of this Section for borrowings and reborrowings thereunder (and
including issuance and creation of letters of credit and bankers’ acceptances
thereunder) will, at the Company’s option, exercised when the revolving credit
facility or increased commitment is entered into, either (i) be determined on
the date of such revolving credit facility or such entry into or increase in
commitments (assuming that the full amount thereof has been borrowed as of such
date) or other Indebtedness and be considered outstanding for purposes of
calculating such ratios and other provisions of this Loan Agreement, and, if the
covenant with respect to Consolidated Cash Flow Ratio or Secured Indebtedness
Leverage Ratio, as applicable, or other provision of this Loan Agreement is
satisfied with respect thereto at such time, any borrowing or reborrowing
thereunder (and the issuance and creation of letters of credit and bankers’
acceptances thereunder) will be permitted under this covenant irrespective of
the

 

-3-



--------------------------------------------------------------------------------

Consolidated Cash Flow Ratio or Secured Indebtedness Leverage Ratio, as
applicable, or other provision of this Loan Agreement at the time of any
borrowing or reborrowing (or issuance or creation of letters of credit or
bankers’ acceptances thereunder) or (ii) be determined on the date such amount
is borrowed or reborrowed pursuant to any such facility or increased commitment.

Notwithstanding anything in this covenant to the contrary, in the case of any
Indebtedness incurred to refinance Indebtedness initially incurred in reliance
on a clause of the first paragraph of this covenant measured by reference to a
maximum Secured Indebtedness Leverage Ratio at the time of incurrence, if such
refinancing would cause the maximum Secured Indebtedness Leverage Ratio
restriction to be exceeded if calculated based on the Secured Indebtedness
Leverage Ratio on the date of such refinancing, as applicable, such Secured
Indebtedness Leverage Ratio restriction shall not be deemed to be exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the principal amount of such Indebtedness being refinanced, plus premiums
(including tender premiums), defeasance, costs and fees in connection with such
refinancing.

Notwithstanding anything in the Loan Agreement to the contrary, if the Senior
Notes include a covenant (a “More Favorable Covenant”) that, in the sole
judgment of the Trustee or the holders of not less than a majority in aggregate
principal amount of the Bonds, is more restrictive to the Company or otherwise
more favorable to the holders of the Senior Notes than the covenants contained
in any of Sections 4.07(n), (r), (x) and (aa) (each, an “Existing Covenant”),
taking into account for these purposes the effect of any defined term used or
referenced in any More Favorable Covenant or Existing Covenant, then, upon
receipt by the Company of a notice to that effect from the Trustee, or a notice
from such holders with a copy to the Trustee, this Loan Agreement shall, without
any further action by any party, be deemed to be amended to either conform a
corresponding Existing Covenant to such More Favorable Covenant or, if there is
no corresponding Existing Covenant, to include such More Favorable Covenant in
this Loan Agreement; provided that, with respect to the Existing Covenant
contained in Section 4.07(n), the foregoing shall also apply if and to the
extent that a More Favorable Covenant is contained in any Credit Facilities in
effect from time to time. At the request of the Trustee or the holders of a
majority of the aggregate principal amount of the Bonds, the Company shall
execute and deliver a written document evidencing such deemed amendment to this
Loan Agreement.

 

-4-



--------------------------------------------------------------------------------

2.08.    Section 4.08(a)(iv)(3)(A) of the Loan Agreement shall be amended and
restated in its entirety to read as follows:

(A)    50% of cumulative Consolidated Net Income of the Company (or, in the case
cumulative Consolidated Net Income of the Company shall be negative, less 100%
of such deficit) for the period (treated as a single accounting period) from
August 1, 2017 through the last day of the Company’s most recently ended fiscal
quarter for which financial statements are available; plus

2.09.    Section 4.08(b)(xvi) of the Loan Agreement shall be amended and
restated in its entirety to read as follows:

(xvi)    if no Default or Event of Default shall have occurred and be continuing
or would occur as a consequence thereof, any other Restricted Payment which,
together with all other Restricted Payments made pursuant to this clause (xvi),
does not exceed $225.0 million in aggregate since the date of execution of the
Amendment plus, to the extent any Restricted Payment made pursuant to this
clause (xvi) constitutes an Investment, the amount of all such Investments that
are no longer outstanding.

2.10.    Section 12.07 of the Loan Agreement shall be amended and restated in
its entirety to read as follows:

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. This Loan Agreement
shall be governed exclusively by and construed in accordance with the laws of
the State without application of the conflicts of law provisions of any other
state. With respect to any suit, action, or proceeding arising out of or
relating to this Loan Agreement, and for recognition or enforcement of any
judgment, each party hereto irrevocably and unconditionally submits, for itself
and its property, to exclusive jurisdiction of the Circuit Court of Cook County
and any State of Illinois appellate court thereof, and irrevocably waives any
claim that such courts constitute an inconvenient forum.

 

3. AMENDMENT EFFECTIVE DATE.

The amendments to the Loan Agreement set forth in Section 2 of this Amendment
shall be effective as of the date (the “Amendment Effective Date”) of the
execution and delivery of this Amendment by the Authority and the Company and
consent of the Trustee, but only if there shall have first been delivered to the
Trustee (i) the required consents, in writing, of the Owners of at least a
majority in aggregate principal amount of the Bonds then Outstanding and (ii) a
Favorable Opinion of Bond Counsel, Opinion of Counsel and opinion of Counsel to
the Company in accordance with Section 11.06 of the Original Indenture. This
Amendment shall be dated the Amendment Effective Date.

 

-5-



--------------------------------------------------------------------------------

4. MISCELLANEOUS.

Except as specifically amended herein, the Loan Agreement shall continue in full
force and effect in accordance with its terms. Reference to this Amendment need
not be made in any note, document, agreement, letter, certificate, the Loan
Agreement itself, or any communication issued or made subsequent to or with
respect to the Loan Agreement, it being hereby agreed that any reference to the
Loan Agreement shall be sufficient to refer to the Loan Agreement as hereby
amended. In case any one or more of the provisions contained herein should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired hereby.

This Amendment shall be governed exclusively by and construed in accordance with
the laws of the State without application of the conflicts of law provisions of
any other state.

This Amendment may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

[Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

ILLINOIS FINANCE AUTHORITY By:  

/s/ Christopher B. Meister

  Executive Director

 

ATTEST:

/s/ Brad R. Fletcher

Assistant Secretary

 

NAVISTAR INTERNATIONAL CORPORATION By:  

/s/ William V. McMenamin

  Title:  

President, Financial Services and Treasurer

 

[Signature Page to First Amendment to Loan Agreement]



--------------------------------------------------------------------------------

CONSENT OF THE TRUSTEE

Pursuant to Section 11.06 of the Indenture of Trust dated as of October 1, 2010,
as supplemented and amended by the First Supplemental Indenture of Trust dated
August 1, 2016, between the Illinois Finance Authority and Citibank N.A., as
trustee (the “Trustee”), the Trustee hereby consents to the execution and
delivery of this Amendment.

 

CITIBANK N.A., as Trustee By:  

/s/ Camille Tomao

  Title:  

Director

Date: November 6, 2017.